HAMITER, Justice.
The instant appeal was granted to the de-fendant, U. C. Morgan, from his conviction of the offense of aggravated battery .and a sentence to serve a term of six months -in the Webster Parish jail, subject to work on the Parish Farm.
During the entire proceedings in the dis-trict court only one bill of exceptions was reserved (it to the overruling of a motion for a new trial in which the sole averment -was that “the verdict herein is contrary -to the law and the evidence”), and such bill •was never perfected. Again, when the appeal came on for a hearing in this court -no appearance whatever was made by or for the defendant, presumably it having "been abandoned. State v. De Soto, 221 Xa. 624, 60 So.2d 65 and State v. Weaver, 222 La. 148, 62 So.2d 255. Nevertheless', we have examined the entire record and find therein no prejudicial error.
Therefore, the conviction and sentence must be, and they are, affirmed.